Citation Nr: 1608776	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to November 1969, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, which granted, in pertinent part, the Veteran's claim of service connection for PTSD, assigning a 30 percent rating effective April 11, 2007.  The Veteran disagreed with this decision in September 2008, seeking a higher initial rating for his service-connected PTSD.  

In a May 2009 rating decision, the RO assigned a higher initial 50 percent rating effective April 11, 2007, for the Veteran's service-connected PTSD.  The Veteran disagreed with this decision in April 2010.  He perfected a timely appeal in April 2012.  A Travel Board hearing was held at the RO in June 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In July 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board also inferred a claim of entitlement to a TDIU due to service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Having reviewed the record evidence, the Board finds that the issues on appeal are as stated on the title page of this decision.

Unfortunately, as is explained below in greater detail, the issue of entitlement to a TDIU due to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The record evidence shows that the Veteran's service-connected PTSD is manifested by, at worst, minimal symptoms resulting in no social or occupational impairment.


CONCLUSION OF LAW

The criteria for an initial rating greater than 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for PTSD is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In July 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for PTSD, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  Because the Veteran's higher initial rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for PTSD, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected PTSD.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating for PTSD

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  He specifically contends that this disability results in significant social isolation and problems with intimacy with his wife.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected PTSD currently is evaluated as 50 percent disabling effective April 11, 2007, under 38 C.F.R. § 4.130, DC 9411 (PTSD).  See 38 C.F.R. § 4.130, DC 9411 (2015).  As relevant to this claim, a 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 50 percent for PTSD.  The Veteran contends that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that the Veteran's service-connected PTSD is manifested by, at worst, minimal symptoms resulting in no social or occupational impairment (as seen on VA examination in September 2015).  The Board notes initially that the Veteran's service treatment records show no complaints of or treatment for PTSD during active service.  The Veteran's service personnel records show that he served in combat in the Republic of Vietnam.  And his claimed in-service stressor based on such service already has been conceded.  The post-service evidence shows that, on VA outpatient treatment in November 2006, the Veteran was being seen for the first time for his complaint of PTSD.  The Veteran reported that he was married to his third wife and had a good relationship with his 1 child and grandchildren.  Mental status examination of the Veteran showed he was appropriately attired and groomed, alert and oriented, good eye contact, intact memory, "overall relaxed in posture," and no suicidal or homicidal ideation.  The Veteran's GAF score was 52, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The impression was anxiety.

In March 2007, the Veteran's complaints included insomnia, anxiety, anger, and flashbacks to his active service in Vietnam.  He had been married to his third wife for 13 years.  He had one daughter who was 32.  "He says he is somewhat depressed but is not suicidal."  Mental status examination of the Veteran showed he was alert, oriented, ambulatory, neatly dressed, well-groomed "with a quiet, anxious mood," no suicidal ideation, clear and coherent speech, logical and goal-directed thinking, and no gross cognitive deficits.  The diagnoses included anxiety.

In August 2007, the Veteran's complaints included difficulty sleeping.  Mental status examination of the Veteran showed he was appropriately attired, well-groomed, alert and oriented, good eye contact, intact memory, and no suicidal or homicidal ideation.  The Veteran's GAF score was 54.  The diagnosis was PTSD.

On VA PTSD examination in November 2007, the Veteran's complaints included irritability, moodiness, problems with sleeplessness, nightmares, and flashbacks.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's in-service history and stressors were noted.  He had been married to his third wife for 14 years.  "He reports that their marriage right now is rough and they had problems since he lost his job at the base."  He reported losing a job after working for 19 years doing maintenance after being accused of sexually harassing a female coworker.  He currently was employed as a temporary employee at a GE wind turbine factory "and he reports that he likes his job."  Mental status examination of the Veteran showed he was casually attired, well-groomed, full orientation, "quite tense and guarded," verbal and logical, "no evidence of acute psychotic symptoms," no delusions or paranoia, no aggressive or violent outbursts, and limited judgment and insight.  The Veteran's GAF score was 55 to 60, indicating moderate symptoms.  The Axis I diagnoses included chronic PTSD.

On VA outpatient treatment in December 2008, the Veteran reported that "he had been doing fairly well."  He had been hunting with friends.  "He reports that his home life is still fairly tense with his not working but he acknowledges that he only has limited control."  Mental status examination of the Veteran showed he was cleanly and neatly dressed, good personal hygiene, thought processes and content within normal limits, no evidence of delusions or hallucinations, good eye contact, no inappropriate behavior, no suicidal or homicidal ideation, an ability to maintain personal hygiene and perform activities of daily living, no evidence of gross memory loss or impairment, and linear and coherent speech with normal rate and rhythm.  The Veteran's GAF score was 55.  The Axis I diagnosis was chronic PTSD.

On VA PTSD examination in November 2011, the Veteran's complaints included frequent awakening overnight and sleep disturbance.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated:

The Veteran remains married to his wife of 19 years.  He enjoys car races immensely, along with hunting, reading the paper, camping, and playing on the computer.  He has a solid friend base and often socializes.  He has recently been camping/hunting with a group of friends.  He also recently started riding a motorcycle, and he has a large group of Veteran friends with whom he rides.

With respect to the Veteran's employment history, the VA examiner stated, "The Veteran left his wind turbine job in 2008, then went to West telecommunications as a maintenance worker for 2 years, fixing electrical problems and plumbing, painting, and minor repair jobs.  He fully retired in April 2011."  The Veteran's PTSD symptoms included anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and "brief feelings of depression on occasion."  The VA examiner stated, "The Veteran's symptoms do not appear to have changed significantly since his last [VA] exam."  This examiner concluded that the Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran's GAF score was 65, indicating some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  The Axis I diagnosis was chronic PTSD.

The Veteran testified at his June 2015 Board hearing that he did not have a social life and did not socialize with others.  He also testified that he avoided large crowds of people.  See Board hearing transcript dated June 9, 2015, at pp. 3.  He testified further that he had not had a sexual relationship with his wife for the previous 6 years.  Id., at pp. 4.  He also testified further that he had a lot of "anger issues" associated with his service-connected PTSD.  Id., at pp. 8.  

On VA PTSD Disability Benefits Questionnaire (DBQ) in September 2015, the Veteran complained that "his anger issues have been causing problems in his marriage for the last few years."  The VA examiner reviewed the Veteran's service treatment records and post-service VA treatment records.  The Veteran was married to his wife of 22 years.  "During his leisure time, he enjoys car races immensely, along with hunting, reading the paper, camping, and playing on the computer.  He has a solid friend base and often socializes. He has recently been camping/hunting with a group of friends.  He also recently started riding a motor cycle, and he has a large group of Veteran friends with whom he rides."  The Veteran stated that it took him 2-3 hours to fall asleep every night and he woke up 3 times per night on average.  The VA examiner stated, "There is no objective data to support a diagnosis of PTSD."  Mental status examination of the Veteran showed he was dressed appropriately, good hygiene, appropriate eye contact, spontaneous speech in normal rate and rhythm, linear thought processes, goal-directed thought content, no paranoia, delusion, obsessions, or ideas of reference, no suicidal or homicidal ideation.  This examiner also stated, "It does not appear that [the Veteran's] social functioning has been significantly impaired by his PTSD with the exception of having had three marriages."  The diagnoses included PTSD by history "[b]ased on VA records exclusively."

The record evidence does not indicate that the Veteran's service-connected PTSD is manifested by at least occupational and social impairment with deficiencies or most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9411).  See 38 C.F.R. § 4.130, DC 9411 (2015).  It shows instead that the Veteran's service-connected PTSD is manifested by, at worst, minimal symptoms resulting in no social or occupational impairment.  It appears that the Veteran has been married to his current wife (his third) for at least 22 years, including throughout the appeal period, although he reported some past problems in his marriage when he was between jobs and testified that he had problems with no sexual relationship with his wife for 6 years of their marriage.  The November 2011 VA examiner noted no significant changes in the Veteran's PTSD symptomatology since his previous VA examination in November 2007.  Although the Veteran reported significant problems socializing when he testified before the Board in June 2015, he reported both before and after this hearing to his VA examiners and treating clinicians who saw him for PTSD that he had a large group of friends and socialized often with them.  The September 2015 VA examiner specifically found "no objective data to support a diagnosis of PTSD."  This examiner also specifically found no significant impairment in the Veteran's social functioning due to his service-connected PTSD "with the exception of having had three marriages."  The Veteran further has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 50 percent for PTSD.  In summary, the Board finds that the criteria for an initial rating greater than 50 percent for PTSD have not been met.  See also 38 C.F.R. § 3.102.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected PTSD is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  This is especially true because the 50 percent rating currently assigned for the Veteran's PTSD effective April 11, 2007, contemplates moderately severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported on VA examination in November 2011 that he "fully retired" in April 2011 after working for many years.  He also reported at his most recent VA PTSD DBQ in September 2015 that he worked consistently from 1970, just after his service separation in November 1969, until 2007 when he voluntarily retired.  The Board notes that the Veteran has not been hospitalized for complaints of or treatment for his service-connected PTSD during the pendency of this appeal.  The Veteran finally is not entitled to extraschedular consideration under Johnson as service connection only is in effect for PTSD and the September 2015 VA examiner concluded that this disability resulted in no occupational impairment for the Veteran while he was employed between 1970 and 2007 and only minimal social impairment (having 3 marriages).  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 50 percent for PTSD is denied.



REMAND

As noted in the Introduction, the Board inferred a claim of entitlement to a TDIU due to service-connected PTSD in its July 2015 remand.  Unfortunately, having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

In its July 2015 remand, the Board directed that the AOJ (in this case, the RO) provide the Veteran with notice of the requirements for substantiating a TDIU claim.  See Board remand dated July 29, 2015, at pp. 4-5.  A review of the Veteran's VBMS electronic paperless claims file shows that, instead of providing him with the requested TDIU notice, the AOJ sent him a generic VCAA notice letter in August 2015 and readjudicated this claim in an October 2015 supplemental statement of the case (SSOC).  A detailed review of the August 2015 generic VCAA notice letter reveals no "notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU."  Id.  This was error and requires another remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  The Board acknowledges that the AOJ complied with its July 2015 remand instructions as to the Veteran's higher initial rating claim for PTSD.  It was error for the AOJ to re-certify this appeal to the Board in October 2015 without also complying with the July 2015 remand instructions pertaining to the Veteran's TDIU claim, however.  Given this error, another remand of the Veteran's TDIU claim is required.

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's July 29, 2015 remand, provide the Veteran and his service representative with notice of the criteria for establishing entitlement to a TDIU, including on an extraschedular basis.  Send the Veteran and his service representative a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  

Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his service representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to lost time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Thereafter, following the completion of any other development deemed appropriate, review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


